DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-mfo-Lisp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. patent applications 17/348,131, 17/348,223 and 17/348,351. Although the claims at issue are not identical, they are not patentably distinct from each other because most of the limitations of the instant application are recited in the cited patented documents.

	
Instant Disclosure: 17/348,280
Co-pending Application: 17/348,131
A method of decoding an image, the method comprising: obtaining, from a bitstream, information indicating whether a planar mode is used for a current block; if the information indicates that the planar mode is not used for the current block;
A method of decoding an image, the method comprising: obtaining, from a bitstream, information indicating whether a planar mode is used for a current block; if the information indicates that the planar mode is not used for the current block;
if the information indicates that the planar mode is not used for the current block, obtaining, from a bitstream, an index indicating a particular most probable mode among a plurality of most probable modes, wherein the plurality of most probable modes are determined based on at least one of an intra prediction mode of a block adjacent to a left of the current block and an intra prediction mode of a block adjacent to a top of the current block;
if the information indicates that the planar mode is not used for the current block, obtaining, from a bitstream, an index indicating a particular most probable mode among a plurality of most probable modes, wherein the plurality of most probable modes are determined based on at least one of an intra prediction mode of a block adjacent to a left of the current block and an intra prediction mode of a block adjacent to a top of the current block;
determining an intra prediction mode for the current block using the most probable mode indicated by the index among the plurality of most probable modes;
determining an intra prediction mode for the current block using the most probable mode indicated by the index among the plurality of most probable modes;
decoding the image according to the determined intra prediction mode for the current block, wherein the current block has one of a square shape and a non-square shape.





Instant Disclosure: 17/348,280
Co-pending Application: 17/348,223
A method of decoding an image, the method comprising: obtaining, from a bitstream, information indicating whether a planar mode is used for a current block; if the information indicates that the planar mode is not used for the current block;
A method of decoding an image, the method comprising: obtaining, from a bitstream, information indicating whether a planar mode is used for a current block; if the information indicates that the planar mode is not used for the current block;
if the information indicates that the planar mode is not used for the current block, obtaining, from a bitstream, an index indicating a particular most probable mode among a plurality of most probable modes, wherein the plurality of most probable modes are determined based on at least one of an intra prediction mode of a block adjacent to a left of the current block and an intra prediction mode of a block adjacent to a top of the current block;
if the information indicates that the planar mode is not used for the current block, obtaining, from a bitstream, an index indicating a particular most probable mode among a plurality of most probable modes, wherein the plurality of most probable modes are determined based on at least one of an intra prediction mode of a block adjacent to a left of the current block and an intra prediction mode of a block adjacent to a top of the current block;
determining an intra prediction mode for the current block using the most probable mode indicated by the index among the plurality of most probable modes;
determining an intra prediction mode for the current block using the most probable mode indicated by the index among the plurality of most probable modes;
decoding the image according to the determined intra prediction mode for the current block, wherein the current block has one of a square shape and a non-square shape.
decoding the image according to the determined intra prediction mode for the current block, wherein the current block is one among a plurality of blocks split from an upper block.



	
Instant Disclosure: 17/348,280
Co-pending Application: 17/348,351
A method of decoding an image, the method comprising: obtaining, from a bitstream, information indicating whether a planar mode is used for a current block; if the information indicates that the planar mode is not used for the current block;
A method of decoding an image, the method comprising: obtaining, from a bitstream, information indicating whether a planar mode is used for a current block; if the information indicates that the planar mode is not used for the current block;
if the information indicates that the planar mode is not used for the current block, obtaining, from a bitstream, an index indicating a particular most probable mode among a plurality of most probable modes, wherein the plurality of most probable modes are determined based on at least one of an intra prediction mode of a block adjacent to a left of the current block and an intra prediction mode of a block adjacent to a top of the current block;
if the information indicates that the planar mode is not used for the current block, obtaining, from a bitstream, an index indicating a particular most probable mode among a plurality of most probable modes, wherein the plurality of most probable modes are determined based on at least one of an intra prediction mode of a block adjacent to a left of the current block and an intra prediction mode of a block adjacent to a top of the current block;
determining an intra prediction mode for the current block using the most probable mode indicated by the index among the plurality of most probable modes;
determining an intra prediction mode for the current block using the most probable mode indicated by the index among the plurality of most probable modes;

if the information indicates that the planar mode is used for the current block, determining the intra prediction mode for the current block using the planar mode;
decoding the image according to the determined intra prediction mode for the current block, wherein the current block has one of a square shape and a non-square shape.
decoding the image according to the determined intra prediction mode for the current block.



Drawings
The drawings are objected to because there are missing arrows in Fig. 8 and Fig. 9  entering elements S806 and S906 respectively.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seregin et al., (US 2013/0114707).

Regarding claim 1: Seregin teaches a method of decoding an image [Abstract teaches: methods and apparatus for encoding and decoding video data], the method comprising: 
obtaining, from a bitstream, information indicating whether a planar mode is used for a current block [¶0121 teaches: setting the default mode to plane mode]; 
if the information indicates that the planar mode is not used for the current block, obtaining, from a bitstream, an index indicating a particular most probable mode among a plurality of most probable modes [¶0128 teaches: video decoder 30 may perform the MPM coding based on the received signaling provided by video encoder 20], wherein the plurality of most probable modes are determined based on at least one of an intra prediction mode of a block adjacent to a left of the current block and an intra prediction mode of a block adjacent to a top of the current block [¶0108 teaches: In an example with two MPMs video encoder 20 may first compare the intra-mode of the current block to the intra-mode of the left-neighboring block, followed by comparing the intra-mode of the current block to the intra-mode of the above-neighboring block (see, for example, the arrangement shown in FIG. 4).]; 
determining an intra prediction mode for the current block using the most probable mode indicated by the index among the plurality of most probable modes [¶0115 teaches: Video decoder 30 may then apply index values to each of the MPMs, and select the appropriate intra-mode for the current block using the received index value.]; 
decoding the image according to the determined intra prediction mode for the current block [¶0143 teaches: determine the intra-mode for decoding the current block.], 
wherein the current block has one of a square shape and a non-square shape [¶0043 teaches: A size of the CU corresponds to a size of the coding node and must be square in shape; and ¶0096 teaches: current block, e.g. coding unit, (“current CU”)].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the encoding method teachings of Seregin, including assigning planar mode to current block, into a complementary decoder, such as that referred to in decoder embodiments described in Seregin for the benefit of more efficiently implementing video compression techniques for video devices that transmit, receive, encode, decode, and/or store digital video information. [Seregin, Background]

Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular, Jeong et al., (US 2010/0188397) teaches a n image decoding method for
performing intra prediction including receiving a bitstream including data on prediction modes of a current block and a block adjacent to the current block; extracting the data from the received bitstream and decoding the current block by using a generated prediction block; and
Park (US 2014/0226720) teaches an image decoding method which includes reconstructing an intra prediction mode group indicator and a prediction mode index of a current block.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255. The examiner can normally be reached Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARNIE A MATT/Primary Examiner, Art Unit 2485